1

2

3                                                                  JS-6
4

5

6

7

8                         UNITED STATES DISTRICT COURT

9              CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

10

11   DION MARTELL KING,                 Case No. EDCV 20-2349-AB (AS)

12                    Petitioner,              JUDGMENT
13        v.

14   RAYBON C. JOHNSON,

15                    Respondent.

16

17        Pursuant to the Order Accepting Findings, Conclusions and

18   Recommendations of United States Magistrate Judge,
19
20        IT IS ADJUDGED that the Petition is denied and dismissed with

21   prejudice.

22
     DATED: June 30, 2021
23

24
                                          __________     _____________
25                                              ANDRÉ BIROTTE JR.
                                           UNITED STATES DISTRICT JUDGE
26

27

28
